PER CURIAM.
This interlocutory appeal is from an order of May 11, 1966 which denied the plaintiff’s (appellant’s) motion for rehearing. The motion for rehearing was directed to a previous order of April 1, 1966, which had transferred the cause from Dade County to Pinellas County, Florida, on the grounds of improper venue.
An interloctory appeal from an order denying a motion for rehearing does not bring up for appellate review the correctness of other interlocutory orders previously entered in the cause. Taborsky v. Mathews, Fla.App.1962, 137 So.2d 880; McNary v. Hudson, Fla.App.1959, 110 So.2d 73. No error having been demonstrated, we affirm.
Notwithstanding this rule, we have examined the case on its merits and have determined that the order transferring the cause because of improper venue was correct.
Affirmed.